Citation Nr: 1008863	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as generalized anxiety disorder and post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to January 
1988 and from February 2003 to May 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the Veteran's private physician diagnosed 
the Veteran to have generalized anxiety disorder in 2005, and 
suggested in the narrative and Axis IV section of his report 
that it was somehow related to service.  The Veteran's 
service treatment records reflect his report of psychiatric 
complaints (depression) in 2003, albeit the Christmas prior 
to his active service, but in view of all this, the Veteran 
should be examined for VA purposes to ascertain whether any 
current psychiatric disorder was incurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination by an individual with the 
appropriate expertise in mental disorders.  
The examiner should review the Veteran's 
claims file, including his service 
personnel and treatment records.  The 
examiner should render a diagnosis as to 
whether the Veteran has any current mental 
disorders, including generalized anxiety 
disorder and PTSD.  If any mental disorder 
is found, the examiner should then render 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that each current mental 
disorder was incurred during service.  The 
conclusion should be explained by a clear 
rationale.  

2.  The RO should then readjudicate the 
case.  If such action does not resolve the 
claim, a Supplemental Statement of the 
Case should be issued to the Veteran.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


